Title: From James Madison to Edward Thornton, 1 June 1803
From: Madison, James
To: Thornton, Edward


Sir,
Department of State June 1. 1803
The documents annexed explain, at the same time that they attest, a very gross violation of the laws and authority of the United States by the officer commanding the British frigate Boston in boarding by force a French merchant vessel lying within thir protection, and in otherwise ill-treating the master and crew. The frigate proceeded it seems to sea immediately after the transaction.
Whatever mitigating circumstances may have escaped the enquiry instituted by the government, it cannot be doubted that a high insult has been offered to the territorial jurisdiction of the United States, as well as to ⟨the?⟩ commerce of a friendly nation, whose public Minister has made it the ground of a just representation.
The President persuades himself Sir, that you will lose no time in transmitting this case to your government; and he equally persuades himself, that its friendly disposit⟨ion⟩ will concur with its justice, in producing so prompt and exemplary an animadversion on th⟨e⟩ misconduct calling for it, as will guard the harmony happily subsisting between the two countries aga⟨inst⟩ the tendency of repititions of such occurrences. I have the honour to be &c
(signed)   James Madison.
 

   
   Tr and Tr of enclosures (PRO: Foreign Office, ser. 5, 38:187–92). For enclosures, seen. 1.



   
   The first enclosure is a 30 Apr. 1803 attestation (4 pp.) by Robert Ligget, a Norfolk pilot for the French ship Anne. He described the attempt by Captain Douglas of the Boston to impress a sailor from the Anne, which resulted in the sailor’s disappearance and putative drowning. His statement corresponds to those made by the captain and mate of the Anne (see PJM-SSRobert J. Brugger et al., eds., The Papers of James Madison: Secretary of State Series (5 vols. to date; Charlottesville, Va., 1986–)., 4:534 n. 1, 540 n. 1). The second enclosure is a sworn statement by Edward Rudd, given 30 Apr. 1803 (5 pp.). Rudd was a Hampton pilot for the Boston who observed the events from on board the frigate; his statement is in substantial agreement with those mentioned above.



   
   For Pichon’s complaint, see his letters to JM of 18 and 19 Apr. 1803 (PJM-SSRobert J. Brugger et al., eds., The Papers of James Madison: Secretary of State Series (5 vols. to date; Charlottesville, Va., 1986–)., 4:533–34, 540).


